Citation Nr: 9918085	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1993 to October 1996.

In May 1997, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, granted the veteran's 
claims for service connection for eczema and for a left 
shoulder disorder and assigned noncompensable (0 percent) 
ratings for each disability.  At the same time, the RO denied 
what it characterized as the veteran's "service connection 
claim for right knee, for allergy (claimed viral infection 
residuals)" as not well grounded.  The veteran filed his 
Notice of Disagreement (NOD) in July 1997, and pointed out to 
the RO that it had somehow combined his service connection 
claim for right knee injury with his separate additional 
service connection claim for viral infection 
(upper respiratory/lungs).  He indicated that these claims 
are totally independent of each other and, therefore, should 
be adjudicated as such.  The Statement of the Case (SOC) 
issued by the RO in July 1997 did not correct the issue 
combination error which the veteran discussed in his NOD.  In 
August 1997, the veteran perfected his appeal through the 
timely filing of VA Form 9.  In it, the veteran again 
mentioned the RO's confusion of the two separate service 
connection issues, but, for reasons not provided, the veteran 
elected to withdraw his appeal on the issue of service 
connection for viral infection, thereby leaving only the 
claim concerning the right knee at issue.

The veteran appeared at an RO hearing in December 1997.  
After describing the condition of his knee to the hearing 
examiner, it was decided that an additional VA examination 
was in order.  Initially, due to confusion regarding the 
veteran moving, the veteran did not appear for his scheduled 
appointment.  This resulted in the hearing officer denying 
the veteran's claim based on there being no evidence of a 
current disability.  The veteran ultimately underwent a VA 
examination in July 1998.  In September 1998, after 
considering the results of the examination, the RO issued a 
Supplemental Statement of the Case (SSOC) continuing to deny 
the veteran's claim as not well grounded.



REMAND

The veteran was treated for complaints of pain and discomfort 
in his right knee while in service in March 1995, July 1996, 
and August 1996.  These injuries were treated with medication 
and with short periods of restricted duty.  The veteran did 
not submit to a separation examination prior to discharge, so 
the specific status of his right knee at the time of his 
discharge in October 1996 is unknown.

When initially examined by VA shortly after service, in 
February 1997, the examiner reported that the veteran's right 
knee patellofemoral syndrome had "resolved."  However, a VA 
physician who examined the veteran's right knee 
more recently, in July 1998, diagnosed chondromalacia of the 
patella and minimal medial collateral ligament laxity, which 
satisfies the well groundedness criteria for current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Nevertheless, that VA examiner did not give a 
medical opinion on the probability (i.e., whether it is at 
least as likely as not) that the veteran's current right knee 
condition is related to the documented knee injuries that 
occurred during his period of active military service.  In 
light of the veteran's history of treatment for right knee 
injuries while in service, and the possible similarity of 
those past injuries to his current right knee disability, the 
Board finds that a medical opinion on the etiology of the 
current right knee condition would be helpful in resolving 
the issue on appeal.  See Hampton v. Gober, 10 Vet. App. 481, 
483 (1997); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1.  If possible, the RO should have the 
physician who examined the veteran in 
July 1998 submit an addendum to the 
report of his evaluation giving an 
opinion as to whether "it is at least as 
likely as not" that the veteran's 
current right knee disorder 
(chondromalacia of the patellar with 
minimal medial collateral ligament 
laxity) is related to his service in the 
military, to include any trauma that he 
may have sustained therein.  It is 
imperative that the physician 
refamiliarize himself with the evidence 
in the claims folder, including a 
complete copy of this REMAND, prior to 
submitting the addendum to his earlier 
report.  His addendum report must be 
typewritten and reflect consideration 
of the veteran's pertinent medical 
history.

All necessary tests to make this 
determination must be completed and the 
findings reported in detail.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, and should, 
where necessary, cite to 
specific evidence in the record.

In the event it is not possible for the 
physician who examined the veteran in 
July 1998 to submit an addendum to the 
report of his evaluation, then the RO 
should have the veteran undergo another 
VA orthopedic examination to obtain an 
opinion concerning the question posed 
above.

2.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for residuals of a 
right knee injury.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


